Citation Nr: 9921152	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  99-02 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for multifocal choroiditis.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to December 
1970 and from March 1972 to January 1975.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The claim of entitlement to service connection for multifocal 
choroiditis is not plausible.


CONCLUSION OF LAW

The claim for service connection for multifocal choroiditis is 
not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints, 
treatment or diagnosis of multifocal choroiditis.  His December 
1974 discharge examination report shows that his eyes were 
generally assessed as normal.  His distant vision in the left eye 
was 20/40 corrected to 20/20 by pinhole, but was not considered 
disabling.

VA and private treatment records dated from September 1993 to 
June 1997 show that the veteran was first seen in September 1993 
with a three-week history of blurring in his right eye.  It was 
determined that the veteran had a multi-focal choroiditis in both 
eyes with a juxtafoveal choroidal neovascular membrane in the 
right eye.  He underwent laser retinal photo ablation of the 
choroidal neovascular membrane in the right eye.  A January 1997 
private progress note indicated that the veteran had a history of 
blindness since 1993 when he was diagnosed with histoplasmosis 
with retinal corneal disease.  The treatment records do not 
attribute the veteran's multifocal choroiditis to his service or 
any incident therein.  

A January 1998 letter from Michael Giacalone, Jr., M.D., the 
physician who conducted the veteran's December 1974 discharge 
examination, indicates that the medical findings at that time 
suggested that the veteran had a severe visual acuity defect in 
his left eye.  While the physician stated that it was his hope 
and trust that the veteran's disability application would merit 
favorable consideration, he did not link the findings at the time 
of his service discharge to the veteran's current eye disability.  

Analysis

Entitlement to service connection may be granted for disability 
resulting from disease or injury in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Additionally, service connection may be 
granted for any disease or injury diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d). 

The United States Court of Claims for Veterans Appeals (Court) 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran had 
a chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 489 (1997).  That 
evidence must be medical, unless it relates to a condition that 
the Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id. at 498.

Before the Board may address the merits of the veteran's claim it 
must, however, first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for VA 
benefits shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well grounded there is no duty to 
assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The record indicates that the veteran was first diagnosed with 
multifocal choroiditis almost twenty years after his discharge.  
Moreover, the record contains no medical evidence suggesting that 
the veteran has any current eye disability etiologically related 
to his service.  In this respect, the January 1998 letter from 
Dr. Giacolone, while indicating that the veteran had a severe 
left eye visual acuity defect at the time of his discharge, did 
not link his current multifocal choroiditis to his service in any 
way.  The only evidence of record linking his multifocal 
choroiditis with service consists of his own statements.  
However, as a lay person he is not qualified to furnish medical 
opinions or diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, the January 1997 private progress 
note indicates that the veteran's eye disability is etiologically 
linked to histoplasmosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 
Since the veteran has submitted no medical evidence supportive of 
his claim, the Board finds that he has not met his initial burden 
of submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service connection 
for multifocal choroiditis is well grounded.  Accordingly, the 
claim is denied.

Although the Board has considered and denied the veteran's claim 
on a ground different from that of the RO, that is, whether the 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the appellant has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the appellant greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case to 
the RO for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless, and in light of the 
law cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for multifocal choroiditis is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

